Citation Nr: 0933279	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  03-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1967 to October 
1969.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for residuals of a right eye injury.  This case 
was before the Board in March 2007 when it was returned for 
additional development.  

Various statements submitted by the Veteran appear to be 
raising a claim for an increased rating for his posttraumatic 
stress disorder.  And in November 2008 correspondence, the 
Veteran appeared to raise a claim of entitlement to service 
connection for Parkinson's disease, to include as due to 
herbicide exposure.  However, these matters are not currently 
before the Board as they have not been prepared for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate action.  



FINDING OF FACT

A right eye disorder is not shown to be causally or 
etiologically related to service, including any eye injury 
the Veteran sustained during service.  



CONCLUSION OF LAW

Residuals of a right eye injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2001and April 2007.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

Factual Background

The Veteran contends that he has diminished right eyesight 
and sensitivity to sunlight or bright light as a result of an 
injury in service.  Specifically, he contends that an object 
struck and injured his right eye in approximately October 
1968 while he was performing maintenance on a tank recovery 
vehicle, that he was subsequently med-evaced to Bien Hoa for 
several weeks for treatment, and that he has had diminished 
eyesight and other pathology as a result of the injury.  

The Veteran's STRs show that on January 1967 service pre-
induction examination, his distant visual acuity for his 
right eye was 20/30, and his near visual acuity for his right 
eye was measured at J-1 under the Jaeger measurement system.  
It was noted that the Veteran had a visual defect but was 
qualified for induction.  On October 1969 service separation 
examination, the Veteran had 20/20 distant vision 
bilaterally, and 20/20 near vision bilaterally.  His Report 
of Medical History, completed at that time, noted that he did 
not have a past medical history of eye trouble and that he 
had never worn glasses or contact lenses.  His STRs are 
silent for any findings, complaints, treatment, or diagnosis 
relating to an eye disease or injury in service.  

The Veteran's DD Form 214 reflects that the Veteran's 
military occupational specialty (MOS) in service was general 
vehicle repairman.  The Veteran received a National Defense 
Service Medal, a Vietnam Service Medal, a Vietnam Campaign 
Medal with 60 Device, an Army Commendation Medal with "V" 
device, and 2 Overseas Bars.  These awards indicate that he 
participated in combat engagements with the enemy.  The 
Veteran's Service Personnel Records show that the Veteran 
enlisted for recovery and evacuation, and that he served in 
Vietnam from May 1968 to October 1969.  His duties in Vietnam 
were primarily as a mechanical helper, track vehicle 
mechanic, and as a senior track vehicle mechanic.  

A November 1998 VA treatment record shows the Veteran was 
given a prescription for eyeglasses for complaints of 
difficulty seeing far and near.  It was noted the Veteran did 
not wear glasses, and that he was given a prescription for 
astigmatism but he did not wear them because he did not think 
they helped enough.  

A March 2002 statement from L.L.H., identified as a fellow 
serviceman with the appellant in Vietnam, indicated that he 
witnessed the appellant being injured while servicing a tank 
recovery vehicle and that he was subsequently med-evaced for 
treatment.  

A June 2002 statement from W.M.J., also identified as a 
fellow serviceman with the appellant in Vietnam, indicated 
that he witnessed the appellant being injured while repairing 
a truck and that he was med-evaced for treatment.  

In a July 2002 statement from the Veteran, he indicated that 
he spent several weeks in Bien Hoa obtaining treatment for 
his right eye injury.  He also reported daily blurry vision, 
as well as sensitivity to sunlight and bright lights.  

In a December 2004 statement, the Veteran indicated that he 
may have been transported to either Bien Hoa or Long Binh for 
treatment for his right eye injury.  

In April 2008, pursuant to the Board's March 2007 
instructions to search for records of the Veteran's treatment 
and evaluation in Bien Hoa or Long Binh in October/November 
1968, the (NPRC) responded that searches for 1968 records of 
treatment of the Veteran in Bien Hoa or Long Binh were not 
located.  
San Diego VA Medical Center treatment records from May 2000 
to April 2009 include an August 2004 report that found no 
visual disturbances.  An October 2008 treatment record found 
the Veteran's pupils were equal, round, and normally reactive 
to light.  A February 2009 treatment record notes that the 
Veteran's eyes were reactive to light.  

On April 2009 VA ophthalmology examination, the Veteran 
complained that since his injury in service his right eye has 
gotten worse and that he has sensitivity to light.  It was 
noted the Veteran did not wear glasses.  The examiner 
reported uncorrected visual acuity of 20/40 +1 far and 20/20 
near, OD (right eye).  The examiner stated that the Veteran 
"demonstrated no exaggerated adverse reaction to light from 
the slit lamp[ ] or the indirect ophthalmoscope.  His 
reaction was equal in both eyes and he demonstrated no 
avoidance activity."  The diagnosis was minimal refractive 
error.  The examiner stated that "[t]here is no 
disability," that his mild refractive error was correctable 
to 20/20, and that the presence of refractive error can exist 
with or without trauma and is normally not exactly the same 
in each eye.  The examiner further opined that the Veteran's 
contention he is disabled in sunlight or bright light was not 
supported by the evidence in the examination.  

Legal Criteria and Analysis

Service connection may be established for a disability 
resulting for disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That 
an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat Veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service.  
38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, part II, 
subpart iv, chapter 4, section B, 10d.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

VA treatment records show that the Veteran has astigmatism 
and minimal refractive error of the right eye.  Hence, the 
record clearly shows that the Veteran has some loss of vision 
in the right eye resulting from various eye conditions.  

As the record reflects the Veteran's MOS was a vehicle 
repairman and he has stated (and presented statements from 
other fellow servicemen) that his right eye was injured in 
Vietnam while fixing a tank recovery vehicle, his statements 
are not inconsistent with the circumstances of his service 
and are accepted as evidence of an in-service event.  See 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Moreover, the 
Veteran's awards indicate that he participated in combat 
engagements with the enemy.  

What remains to be established whether a current right eye 
disorder is related to his service.  In this regard, the 
Board finds that the preponderance of the evidence is against 
such a finding.  

It is not in dispute that the Veteran injured his right eye 
in service.  However, he has not presented, or identified, 
any competent evidence showing, or even suggesting that he 
has any loss of vision of the right eye other than that due 
to refractive error, i.e., there is no evidence he has loss 
of vision due to disease or injury that was incurred or 
aggravated in service.  Additionally, on April 2009 VA 
examination, it was found that the Veteran's contention he is 
disabled in sunlight or bright light was not supported.  As 
the above-cited governing regulations specifically indicate 
that refractive error, including astigmatism, is not a 
compensable disability, and the Veteran has not presented any 
evidence showing, or suggesting, that he has a compensable 
disability causing loss of visual acuity, this claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

While the Veteran is clearly of the opinion that he has a 
right eye disorder that is related to service and an injury 
he sustained during service, as a lay person, the Veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for residuals of a right eye injury is not 
established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.


ORDER

Service connection for residuals of a right eye injury is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


